PER CURIAM:
Claimant was apparently receiving a regular monthly benefit from the Veterans' Administration, the amount apparently being determined by several factors, including the number of his dependents.
Claimant's daughter, one of his dependents, married, and on June 18, 1984, he reported this fact to respondent's Beckley office. That office filed the report and failed to relay the information to the Veterans' Administration. Claimant, thereafter received overpayment of benefits in the amount of $544.00 and was required to make repayment after the overpayment was discovered. Claimant seeks an award in reimbursement.
In its Answer, respondent admits the validity and amount of the claim and states that it could not be paid because the fiscal year had ended. Respondent further states that sufficient funds were on hand, at the close of the fiscal year in question, to have paid the claim.
The Court finds that the claimant received a benefit sum to which he was not entitled and cannot justify an award to him for his repayment of same. The claim must be disallowed.
Claim disallowed.